USDC SDNY

 

 

 

DOCUMENT
ELEcTRoNzc/\LLY FzLED
tooc#

UNITED sTATEs DlsrRloT CoURT ' 'DATE F'LED= __Jsllzlrf___

soUrHERN DlsTRICT oF NEW YoRK

AARoN YoUNG,

Plaintiff,
. oPlNIoN AND oRDER
-against-

18 civ. 08070 (ER)
FULLSTACK ACADEMY, INC., DAVID

YANG, and GABRIEL LEBEC,

Defendants.

 

 

Ramos D.J.:

 

Plaintiff, Aaron Young, filed this action on September 5, 2018, as John Doe. By Opinion
and Order dated October 5, 2018, the Court denied Plaintiff’ s request to continue to proceed as
John Doe. The Cierk of Court is respectfully directed to amend the caption to remove John Doe

and to substitute it With the name of Aaron Young.

SO ORDERED.

Dated: October 11, 2018
NeW York, NeW York

,%A@_

Edgardo Ram\os: U.S.D.J.

 

